[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recovery for personal injuries he suffered in a fall at the defendant's supermarket in Orange, Connecticut on July 23, 1997.
The plaintiff testified that he "fell because he slid on a mess on the floor." He didn't see anything before he fell, but attributes his fall to "stepping on juice." After the fall, he felt some sticky substance near where he landed. He can relate nothing to indicate how long this substance was present at that particular area, nor can he indicate any knowledge of its presence by the employees of the defendant.
While the plaintiff argues these circumstances constitute constructive notice to the defendant, the court is not persuaded. In brief, there is no evidence to indicate how long this "mess" existed at that spot, so as to charge the defendant with notice of the condition.
Judgment may enter for the defendant.
  ___________________ ANTHONY V. DEMAYO JUDGE TRIAL REFEREE